Title: From James Madison to Richard Rush, 27 June 1817
From: Madison, James
To: Rush, Richard


Dear SirMontpellier June 27. 1817
I have recd. your two favors of the 18 & 20 inst. I am promised a visit from Mr. Jefferson, the ensuing month, and shall not fail to communicate to him, the one you note for that purpose.
I readily conceive that Mr. Correa, may feel some conflict, in his present position, between his two characters of Philanthropist and Plenipotentiary; and that he may infer some indulgence towards the latter, from a respect for the former. He ought not however to impose on you, a conflict between this kind feeling in the Government, and its self respect. It is both illiberal & impolitic; and necessarily extorts the admonitions you so gently convey to him.
In assuming a guardianship of our character in Europe, he committed, to say the least, a marked indelicacy; and his avowed resort to the press, as the medium for giving information to the public here, was a still greater aberration. His regard for our national reputation, if sincere, might have been manifested in a less exceptionable mode, than in an official conversation. And his consciousness of the wrongfulness of a direct communication to the people, is betrayed by the flimsiness of his apology. A silly reason from a wise man is never the true one.
The British doctrine of Blockades has given rise to error & irregularity in the practice of other nations. In strictness, the blockade notifies itself; and no other notification can be admitted by neutrals who understand their rights, as having any other effect, than as a friendly caution agst. a probable danger. But in this sense, the notification ought to be to the Govt. which may make the use of it deemed proper. This Govt. has never formally promulgated the blockades, more than any other regulations of foreign Govts. The most that seems admissible in such cases, is to let the public be informally apprized of them, that individuals may not ignorantly incur just penalties. In one instance, an answer was given by the Dept. of State, to a notification of a British blockade by Mr. Merry, which, according to my recollection, explained the sense in which it was received, and precluded the idea, that any thing short of an actual attempt to violate a legal blockade, could subject neutral vessels to interruption on the high seas. Notwithstanding these views of the subject, I am not sure, that foreign Consuls in our ports may not have addressed, notifications to our Merchants thro’ the Newspapers. And it may be worth enquiring whether something of the sort was not done by Mr. onis, perhaps prior to his reception as public Minister.
It is to be regretted that any difficulties should have arisen with portugal, the only recognized Nation, besides ourselves on this Hemisphere, and particularly that the most enlightened & esteemed foreigner among us should be the pivot on which they turn. It is not the less necessary however, to make these considerations, as you are making them, subordinate to the rights of our Country, and the honor of its Govt. As far as these will permit, conciliation can in no case be more properly intermingled.
May not the event at Pernambuco, if not caused by actual oppression, tend to give, at the present moment, an unfavorable turn to the sentiment of European Sovereigns in relation to the revolutionary Scene in S. America? The struggle of the Spanish part, having the appearance of shaking off a foreign yoke, appeals merely to the interest and sympathy, of those Sovereigns. That in the Brazils may be viewed by them as an attack on a domestic Throne, and as adding an example in the new World, to those which have inspired so much alarm in the old.
Mrs. M. offers a full measure of her affectionate regards to Mrs. Rush. Be so good as to tender my particular respects, and to be assured yourself of my affectionate esteem
James Madison
